—Judgment unanimously reversed on the law, plea vacated and matter remitted to Ontario County Court for further proceedings on indictment. Memorandum: Pursuant to a plea agreement, defendant pleaded guilty to an indictment charging him with driving while intoxicated as a felony (Vehicle and Traffic Law § 1192 [3]; § 1193 [1] [c]) and aggravated unlicensed operation of a motor vehicle in the first degree (V ehicle and Traffic Law § 511 [3]). He was sentenced to a five-year term of probation, with the first six months to be served in county jail, followed by three months of electronic home monitoring. The Penal Law does not authorize electronic monitoring as a condition of probation (People v McNair, 87 NY2d 772). We therefore vacate the plea and remit the matter for further proceedings on the indictment (see, People v McNair, supra).
In view of our resolution, we do not address defendant’s remaining contention. (Appeal from Judgment of Ontario County Court, Henry, Jr., J.—Felony Driving While Intoxicated.) Present—Green, J. P., Lawton, Wesley, Callahan and Boehm, JJ.